97 S.W.3d 537 (2003)
STATE of Missouri, Respondent,
v.
Kevin STRAUB, Appellant.
No. ED 80865.
Missouri Court of Appeals, Eastern District, Division Three.
February 11, 2003.
Craig A. Johnston, Assistant State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Breck K. Burgess, Assistant Attorney General, Jefferson City, MO, for respondent.
*538 Before MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE G. CRAHAN, J.

ORDER
PER CURIAM.
Kevin Straub appeals from a judgment entered upon a jury verdict finding him guilty of possession of a controlled substance on the premises of a correctional institution in violation of section 217.360 RSMo 2000. He was sentenced to four years in prison to run consecutively with the sentence he was currently serving. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).